COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        In re William Andrew Allen, Relator

Appellate case number:      01-19-00507-CR, 01-19-00508-CR, 01-19-00535-CR, 01-19-
                            00536-CR, 01-19-00537-CR, 01-19-00538-CR, 01-19-00539-
                            CR, 01-19-00540-CR, 01-19-00541-CR, 01-19-00542-CR,
                            01-19-00543-CR

Date Motion Filed:          August 30, 2019

Party Filing Motion:        Relator, William Andrew Allen


      A majority of the panel has voted to deny rehearing.


Judge’s signature: ___/s/ Sherry Radack___
                    Acting individually  Acting for the Court



Date: __November 21, 2019___